Citation Nr: 0110816	
Decision Date: 04/13/01    Archive Date: 04/23/01

DOCKET NO.  98-07 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for urethral stricture 
with cystitis (also claimed as bladder condition and urinary 
problem).

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for nasal septal 
deviation to the left.

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals, third 
degree burns, right side of body.

5.  Entitlement to service connection for lupus erythematosus 
with cicatrix as secondary to allegedly service-connected 
third degree burns.  

6.  Entitlement to service connection for loss of a creative 
organ, right testicle.

7.  Entitlement to service connection for a psychiatric 
disorder (claimed as  a mental disorder).


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


INTRODUCTION

The veteran served on active duty from July 1952 to November 
1952.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1997 rating decision of the 
Manchester, New Hampshire Regional Office (RO) of the 
Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  The Board in January 1986 denied service connection for a 
urethral stricture with cystitis (also claimed as bladder 
condition and urinary problem).

2.  With regard to the claim for urethral stricture, the 
additional documentation received since the Board's January 
1986 decision, is cumulative or redundant of evidence of 
record at the time of that decision, and when viewed in 
context with all the evidence, is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.

3.  The Board in January 1986 denied service connection for 
residuals, third degree burns, right side of body.

4.  With regard to the claim for burn residuals, the 
additional documentation received since the Board's January 
1986 decision, is cumulative or redundant of evidence of 
record at the time of that decision, and when viewed in 
context with all the evidence, is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.

5.  The Board in January 1986 denied service connection for 
nasal septal deviation to the left.

6.  With regard to the claim for nasal septal deviation, the 
additional documentation received since the Board's January 
1986 decision, is cumulative or redundant of evidence of 
record at the time of that decision, and when viewed in 
context with all the evidence, is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.

7.  The Board in July 1986 denied service connection for 
PTSD.

8.  With regard to the claim for PTSD, the additional 
documentation received since the Board's July 1986 decision, 
shows a current medical diagnosis of PTSD, which bears 
directly on the question at issue, is not cumulative or 
redundant of evidence of record at the time of the prior 
decision, and when viewed in context with all the evidence, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.

9.  Legal entitlement to secondary service connection for 
lupus erythematosus with cicatrix has not been shown.


CONCLUSIONS OF LAW

1.  The additional evidence, received since the Board's 
January 1986 denial of entitlement to service connection for 
urethral stricture with cystitis (also claimed as bladder 
condition and urinary problem), does not constitute new and 
material evidence to reopen the veteran's claim for service 
connection for that disability.  38 U.S.C.A. §§ 5108, 7104(b) 
(West 1991); 38 C.F.R. §§ 3.156(a), 20.1100 (2000).

2.  The additional evidence, received since the Board's 
January 1986 denial of entitlement to service connection for 
residuals, third degree burns, right side of body, does not 
constitute new and material evidence to reopen the veteran's 
claim for service connection for that disability.  38 
U.S.C.A. §§ 5108, 7104(b) (West 1991); 38 C.F.R. §§ 3.156(a), 
20.1100 (2000).

3.  The additional evidence, received since the Board's 
January 1986 denial of entitlement to service connection for 
nasal septal deviation to the left, does not constitute new 
and material evidence to reopen the veteran's claim for 
service connection for that disability.  38 U.S.C.A. §§ 5108, 
7104(b) (West 1991); 38 C.F.R. §§ 3.156(a), 20.1100 (2000).

4.  New and material evidence to reopen a previously denied 
claim of service connection for PTSD has been submitted; the 
claim of service connection is reopened.  38 U.S.C.A. §§ 
1110, 5108, 7104 (West 1991); 38 C.F.R. §§ 3.156, 20,1100 
(2000).

5.  There is no basis under the appropriate laws and 
regulations for entitlement to secondary service connection 
for lupus erythematosus with cicatrix.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.310(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Procedural Review

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded).  The new law also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

The VCAA is applicable to claims filed on or after the date 
of enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  With regard to the claims 
to reopen, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties under that law 
have been fulfilled.  

The RO has met its duty to assist the veteran in the 
development of these claims under the VCAA.  By virtue of the 
Statement of the Case and the Supplemental Statement of the 
Case issued during the pendency of the appeal, the veteran 
was given notice of the information, medical evidence, or lay 
evidence necessary to substantiate the claim.  Moreover, the 
veteran was also informed in several letters during the 
pendency of this appeal of the information necessary to 
reopen the previously denied claims and that he needed to 
tell VA where he had received any additional medical 
treatment for pertinent disability so that records could be 
requested.  VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.  The discussions in the rating decision, SOC, SSOC, 
and letters sent to the veteran informed him of the 
information and evidence needed to reopen the previously 
denied claims and substantiate this claim, and complied with 
VA's notification requirements.  With regard to the duty to 
assist, there is no indication that there is any pertinent VA 
or private treatment records which the RO has not obtained.  
Thus, the Board finds that the duty to assist is satisfied.

Furthermore, in the circumstances of this case, a remand 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to notify and to assist the appellant in 
this case.  Further development and further expending of VA's 
resources is not warranted.  

II.  Whether new and material evidence has been presented to 
reopen claims for entitlement to service connection for 
urethral stricture with cystitis, residuals of third degree 
burns, nasal septal deviation, and PTSD

The veteran argues that the evidence recently presented in 
support of reopening his claims of service connection for 
urethral stricture with cystitis (also claimed as bladder 
condition and urinary problem), PTSD, nasal septal deviation, 
and residuals of third degree burns of the right side of the 
body, is not only new and material, but is also sufficient to 
grant service connection for each of these claims, 
particularly when that evidence is considered in light of the 
entire record.  The veteran maintains that he developed nasal 
septal deviation and PTSD as result of military service.  He 
further contends that his preexisting urethral stricture, and 
burn residuals were aggravated by his military service.  

Pertinent VA law provides that service connection may be 
allowed for a disability that is incurred in or aggravated by 
the veteran's period of active service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).  An allowance of service connection 
requires that the facts establish that a particular disease 
or injury, resulting in disability, was incurred in service.  
38 C.F.R. § 3.303(a) (2000).  

With regard to pre-existing conditions, as in this case, the 
law states that every veteran is presumed to have been in 
sound condition when enrolled in service except as to defects 
noted at the time of enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before enrollment and was not aggravated by such 
service.  38 U.S.C.A. §§ 1111, 1137.

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  Clear and unmistakable evidence is required to 
rebut the presumption of aggravation where the preservice 
disability underwent an increase in severity during service.  
Medical facts and principals may be considered in determining 
whether an increase is due to the natural progress of the 
condition.  38 C.F.R. § 3.306(b).

Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  This means the base line 
against which the Board is to measure any worsening of a 
disability is the veteran's disability as shown in all of his 
medical records, not on the happenstance of whether he was 
symptom-free when he enlisted.  Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991);Green v. Derwinski, 1 Vet. App. 320, 
323 (1991); Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993).  

A decision of the Board is final.  38 U.S.C.A. § 7104 (West 
1991); 38 C.F.R. § 20.1100 (2000).  To reopen a claim 
following a final decision, the veteran must submit new and 
material evidence.  38 U.S.C.A. § 5108.  If new and material 
evidence is presented or secured with respect to a claim, 
which has been disallowed, the VA shall reopen the claim and 
review the former disposition of the claim.  38 U.S.C.A. § 
5108. "New and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. § 
3.156 (2000) [Emphasis in original]; see also Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a two-part 
analysis.  Manio v. Derwinski, 1 Vet.App. 140, 145 (1991).  
First, the Board must determine whether the evidence 
presented or secured since the prior final disallowance of 
the claim is "new and material."  Colvin v. Derwinski, 
1 Vet.App. 171, 174 (1991).  Second, if the Board determines 
that the evidence is "new and material," it must reopen the 
claim and evaluate the merits of the claim in view of all the 
evidence, both new and old.  Masors v. Derwinski, 
2 Vet.App. 181, 185 (1992).  The Court has reviewed and 
upheld these standards regarding the issue of finality.  
Reyes v. Brown, 7 Vet.App. 113 (1994).  

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
Evans v. Brown, 9 Vet.App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.  

The Board will now specifically address each of the veteran's 
claims, in turn.

Urethral stricture and burn residuals

In January 1986, the Board denied service connection for a 
urethral stricture and residuals of burns, right side of 
body.  The Board noted that it had previously denied the 
veteran's claims for entitlement to service connection for 
both these disabilities in February 1984 when it was 
determined that neither disability was aggravated by service.  
Thus, in January 1986, the Board evaluated the evidence 
submitted since the February 1984 decision, and determined 
that the veteran had failed to submit new and material 
evidence with regard to these claims but that such evidence 
established a childhood history of third degree burns and 
trauma to the urethra.  The Board further noted that the 
newly submitted evidence did not include medical evidence of 
aggravation in service; therefore, the Board again denied the 
claims of service connection for urethral stricture and 
residuals of burns.  

The January 1986 Board decision is the last final decision on 
the issues of service connection for urethral stricture and 
burn residuals.  Therefore, the Board shall review the 
evidence of record at the time of, and evidence submitted 
since, that Board decision.

The evidence previously considered by the Board included the 
veteran's service medical records, as well as post service 
treatment records.  The service medical records relate that 
at his enlistment examination in July 1952, the veteran was 
noted to have extensive burn scars of the right chest, right 
abdomen, right axilla, right arm and elbow region which 
interfered with muscular movement and wearing of military 
equipment.  It was also noted that there was a suprapubic 
scar from a bladder operation.  While in service the veteran 
was diagnosed to have stricture of the urethra, anterior and 
posterior.  This was noted to be the residual of a childhood 
injury when the veteran jumped from a pile of railroad ties 
and fell astride an iron barrel.  The veteran reported an 
uncontrollable passing of urine when fatigued and it was 
determined that this would be aggravated by further military 
service.  It was recommended that he be separated from the 
military for his pre-existing disability and precluded from 
further service.  The veteran was subsequently discharged in 
November 1952.  

There was also of record, private medical reports documenting 
a history of extensive burns over the right half of the 
veteran's body at approximately 2 years of age that left him 
with large scarred areas which were sensitive to any sort of 
trauma.  Private medical reports also documented a history of 
injury at the age of 12 to the bladder and urethra which 
resulted in urethral stricture as well as chronically 
shrunken bladder.  Post-service medical treatment included 
treatment for urethral stricture in 1968, as a residual of 
injury approximately 20 years earlier which had resulted in 
severe rupture of the anterior urethra, extravasation of 
urine and subsequent stricture formation.  Post-service VA 
medical records contained history of the childhood burn and 
straddle injuries as well as several operations for urethral 
stricture.  These records also showed some complaints of 
minor irritation of the burn scars and urine urgency and 
frequency.  There were also numerous statements and testimony 
of the veteran.  With regard to the scars, he reported that 
this disability was aggravated by his military service 
because he was compelled to wear military equipment which 
increased the severity of these burn scars.  With regard to 
the claimed aggravation of his genitourinary disability, he 
stated that military service caused increased pain, leakage 
of urine and uncontrollable passing of urine. 

The evidence of record subsequent to the Board decision of 
January 1986 includes VA and private medical records showing 
that the veteran has received treatment for a number of 
unrelated physical and psychological disorders.  There are 
notations of infrequent treatment for genitourinary 
complaints.  However, there is no clinical medical opinion 
evidence to support the veteran's contentions that either his 
residual burn scars or his urethral stricture was aggravated 
by his prior military service.  Thus, the Board finds these 
medical records showing only current treatment to be 
redundant of medical evidence of record when the Board 
reviewed this case in January 1986; and therefore, not new 
and material evidence.  

The veteran also submitted numerous lay statements which, in 
essence, reiterate his contentions and arguments as to why 
service connection is warranted, on the theory of 
aggravation, for these two disabilities.  The Board finds 
these statements to be duplicative and redundant of similar 
evidence considered by the Board in its prior determination 
in January 1986; and therefore, not new and material 
evidence.  

The veteran has also submitted duplicative service medical 
records and post-service medical records.  As the Board 
previously considered these in January 1986, these too do not 
constitute new and material evidence sufficient to reopen the 
veteran's claims.  

With regard to the residual burn scars, the veteran has also 
submitted private medical records dated in 1997 from the 
Dermatology Center, which show evaluation of the veteran's 
scars.  In response to the veteran's question as to whether 
his military activities could have aggravated his scars, the 
examiner noted that aggravation was "an impossible thing to 
prove" but that "it is certainly conceivable that various 
physical activities, various articles of clothing and various 
pieces of equipment could have irritated his skin at the 
time."  [Emphasis added].  Although this evidence was not of 
record in January 1986, the Board finds it redundant of prior 
medical evidence of record at the time of that and the 
earlier decision of the Board in that it was clearly noted in 
the veteran's service medical records that the activities of 
service irritated his burn scars but without permanent 
aggravation.  Therefore, the Board concludes that this 
evidence is not new and material evidence sufficient to 
reopen the veteran's claim.  

With regard to the urethral stricture, the veteran has 
submitted a private medical evaluation from a urologist at 
the Dartmouth-Hitchcock Medical Center, dated August 1997.  
Review of this medical record revealed that the urologist 
found that the veteran's various urologic problems stemmed 
from the injury to his urethra that occurred many years 
before his entry in the Army in 1952.  The urologist further 
stated that "there is absolutely no way that I could make 
any sensible statement at all about whether or not your brief 
stay in the Army was responsible for the worsening of your 
urologic condition."  The veteran contends that this medical 
evidence is not only "new and material" but also "prima 
facie" evidence requiring a grant of service connection.  
However, the Board finds that this medical document, while 
admittedly not physically in the record at the time of the 
Board's prior decision in 1986, is redundant of evidence 
previously of record in January 1986.  It does not suggest 
that the genitourinary disability was aggravated in service 
and is not material.  Thus it is not sufficient to reopen the 
claim.  

The veteran has submitted copies of various statutes and 
regulations, including 38 C.F.R. § 3.306 to support his 
argument that the claims should be reopened to properly apply 
the presumption of soundness and whether the government met 
its burden with regard to same as well as aggravation.  The 
Board finds that such documents are not "evidence" for 
purpose of determining whether there is "new and material" 
evidence to support reopening a previously denied claim.  See 
Routen v. West, 142 F. 3d 1434 (Fed. Cir. 1998) (regulatory 
presumption itself was never evidence so change in 
evidentiary standard required to rebut a presumption can not 
be considered "evidence" for purposes of reopening a 
claim).

Thus, the Board concludes that the veteran has failed to 
present new and material evidence with regard to his claims 
of entitlement to service connection for urethral stricture 
and burn residuals.  Consequently, the claims are not 
reopened.

Nasal septal deviation

The Board first denied the veteran's claim for service 
connection for deviated nasal septum in a decision dated 
February 1984, wherein the Board found that the disability 
preexisted service and had not been aggravated by service.  
Thereafter, the Board again addressed this issue in a January 
1986 decision which also denied service connection for this 
disability.  The basis for the January 1986 decision was that 
the veteran had failed to submit new and material evidence to 
reopen his claim.  

The January 1986 Board decision is the last final decision on 
the issue of service connection for deviated nasal septum.  
Therefore, the Board shall review the evidence of record at 
the time of, and evidence submitted since, that Board 
decision.

The evidence previously considered by the Board included the 
veteran's service medical records, as well as post service 
treatment records.  The service medical records included both 
his enlistment examination report dated July 1952 and an 
examination report dated September 1952, as well as service 
treatment records.  Post service medical records showed 
treatment primarily for a variety of unrelated medical 
complaints.  

Additional evidence received subsequent to the Board's 
January 1986 decision includes copies of the veteran's 
service medical records (SMR's) as well as copies of various 
regulations.  As the SMR's were before the Board when it 
addressed this issue in January 1986, this is not new and 
material evidence.  As noted above, VA regulations are not 
considered "evidence" for the purposes of determining 
whether new and material evidence has been submitted to 
reopen a claim.   See Routen v. West, 142 F. 3d 1434 (Fed. 
Cir. 1998).

The veteran has also submitted numerous medical records and 
copies of excerpts from medical treatises with regard to his 
other claims.  As these contain no reference to his deviated 
nasal septum, none of these documents constitute new and 
material evidence for purposes of reopening this claim.  

Additional evidence includes a private medical record, dated 
May 1997 from the Laconia Clinic, which noted a history of 
nasal congestion and snoring problems for the past several 
years.  It was noted that the veteran denied any significant 
past nasal trauma.  Physical examination revealed significant 
nasoseptal curving to the left; the diagnostic impression was 
allergic rhinitis with deviated nasal septum.  The Board 
finds that this evidence is redundant of evidence previously 
of record in January 1986, showing current disability and 
treatment for deviated nasal septum.  Thus, it is not new and 
material evidence sufficient to reopen the veteran's claim.  

Additional evidence submitted with regard to this claim, is a 
private medical record from the Lahey Hitchcock Clinic, dated 
July 1997.  The veteran was examined for purposes of "a 
second opinion for applying for compensation due to [nasal 
septal deviation] occurring in the Service".  The veteran 
reported a history of injury to the nose in service.  The 
examiner noted that a left septal deviation was noted in 
service as well as post-service by the VA where septoplasty 
had been recommended to correct the deformity.  The 
diagnostic impression was left septal deviation impacting on 
nasal valve area.  The Board finds this additional evidence, 
while not physically of record in January 1986, to be 
redundant of evidence which was before the Board then.  The 
veteran's repeated history of injury in service is merely 
repetitive of statements then of record.  Furthermore, the 
recent diagnosis of left septal deviation is redundant of 
medical evidence then of record showing the presence of 
current disability of left nasal septum deviation.  Thus, the 
Board finds that this evidence is not new and material 
evidence.

Thus, the Board concludes that the veteran has failed to 
present new and material evidence with regard to his claim of 
entitlement to service connection for left nasal septal 
deviation.  Consequently, the claims are not reopened.

PTSD

The Board last addressed the issue of service connection for 
PTSD in a July 1986 decision.  Review of that decision 
reveals that the basis of the Board's determination was that 
the evidence of record did not include a diagnosis of PTSD.  
Evidence of record at the time of the July 1986 decision 
included the veteran's service medical records (SMR's), post-
service medical records to include a VA examination report of 
March 1986, as well as numerous statements of the veteran.  

Evidence received since the July 1986 Board decision includes 
private and VA outpatient psychiatric treatment records.  
Although there is no diagnosis of PTSD contained in the 
additional VA medical records, it is noted that there is 
evidence of a diagnosis of PTSD in private medical records 
from the Dartmouth-Hitchcock Medical Center.  The Board finds 
that this recent evidence is not cumulative or redundant of 
evidence of record at the time of the prior Board decision, 
bears directly and substantially upon the specific matter 
under consideration, and by itself or in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  Thus, the Board concludes that new and material 
evidence has been submitted to reopen the claim of 
entitlement to service connection for PTSD.

III.  Service connection for lupus erythematosus claimed as 
secondary to the third degree burn residuals

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§  1110, 1131 (West 1991).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  38 C.F.R. 
§ 3.303(b).  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  Id.   Service 
connection may also be granted for any disease diagnosed 
after service when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2000).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310.  

In the instant case, the veteran has not contended, and in 
fact, the evidence does not show the existence of lupus 
erythematosus in service.  Rather, he argues that he should 
be granted secondary service connection for this condition, 
pursuant to 38 C.F.R. § 3.310(a) (2000), as he believes that 
it is secondary to the burn residuals allegedly aggravated by 
his service.  The Board notes, however, that service 
connection has not been established for burn residuals.  As 
such, legal entitlement to secondary service connection for 
lupus erythematosus with cicatrix is not shown.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994); Cf. Fed.R.Civ.P. 
12(b)(6) ("failure to state a claim upon which relief can be 
granted").  Consistent with the holding in Sabonis and the 
governing laws and regulations, the Board finds that the 
veteran's claim for secondary service connection for coronary 
artery disease must be denied.


ORDER

The claim for service connection for PTSD is reopened.  To 
this extent only, the appeal is granted.

New and material evidence having not been received with 
regard to the issues of service connection for urethral 
stricture with cystitis (also claimed as bladder condition 
and urinary problem), burn residuals, and left nasal septal 
deviation; the veteran's claims for service connection for 
these disabilities are not reopened.

The claim for lupus erythematosus with cicatrix is denied.


REMAND

In light of the Board's determination that the veteran has 
submitted sufficient evidence to reopen his claim of 
entitlement to service connection for PTSD, the Board 
believes that the claim must be remanded for further 
development and readjudication.  The Board further finds, in 
light of the recent change in the law related to the VA's 
duty to assist that further development is also necessary as 
to the veteran's claims of entitlement to service connection 
for loss of a creative organ (right testicle) and a 
psychiatric disorder (claimed as a mental disorder).  With 
regard to the psychiatric disorder claim, it is noted that 
the RO previously denied the veteran's claim on the basis 
that he had failed to present evidence of a well-grounded 
claim.  

As noted earlier in the above decision, there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  


In light of the above, this case is REMANDED for the 
following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should ask the veteran to 
identify, and then should attempt to 
develop, any additional pertinent 
evidence concerning his claims.  This 
should include VA and private medical 
records.  Any information received should 
be associated with the claims folders.  
The RO shall inform the veteran if the VA 
is unable to secure any records sought.

3.  Thereafter, the RO should schedule 
the veteran for appropriate VA 
compensation examinations for the purpose 
of addressing the nature and etiology of 
the disorders for which service 
connection is being sought.  The claims 
folder and a copy of this remand must be 
made available to and reviewed by the 
examiner prior to the examination.  All 
necessary tests and studies should be 
conducted, and in conjunction with a 
thorough review of the evidence in the 
claims folder, and with the clinical 
findings noted on examination, the 
examining VA physician(s) should 
determine whether the appellant has one 
or more of the disorders claimed as 
service connected (PTSD or other 
psychiatric disorder, and loss of right 
testicle), and if so, render opinions 
addressing whether it is at least as 
likely as not that any current disability 
for the disorders claimed was 
incurred/aggravated during the 
appellant's period of active duty 
military service.  The physician(s) 
should also discuss any other affirmative 
evidence that would indicate that the 
appellant is not suffering from one or 
more of these disorders.  The VA 
physician(s) must fully consider the 
appellant's service medical records and 
all post service medical evidence, with 
the purpose of reconciling the 
chronological and etiological questions 
that exist.  Detailed reasons and bases 
for all diagnoses and opinions reached 
should be provided.  The reports of 
examinations, including the reports of 
all completed tests or special studies, 
should thereafter be associated with the 
appellant's claims folder.

4.  Thereafter, the RO should readjudicate 
this claim.  If any benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
until he is notified by the RO; however, the veteran is 
advised that failure to report for examination(s) may result 
in the denial of his claim.  38 C.F.R. § 3.655 (2000).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 



